Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation of the limitation: “controlling . . . signals” on lines 2-4  is unclear and confusing, as such indefinite. It is unclear how filtering the resonator can “induced” the phase gate signal from a signal control line, how this line can be “multiplexed”  with a plurality of resonator” since no means for filtering and multiplexing are recited in this claim,  where the “resonator” come from, if the “resonator” on line 3 is additional “resonator or a farther recitation of the previously claimed “resonator” on line 2 and how this limitation  how it  is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. The same is true for claims 6 and 15.
In claim 4, it is unclear what the “frequency accordance with the bandwidth” is.
In claim 14, it is unclear what is meant by reciting “wherein . . . bandwidth”. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-12, 14-15 and 17-20 are rejected under 35 USC 102 (a((2) as being anticipated by SHI SHAOPING ET AL:  "Demonstration of Channel Multiplexing Quantum Communication Exploiting Entangled Sideband Modes", PHYSICAL REVIEW LETTERS, vol. 125, no. 7, 14 August 2020 (2020-08-14), cited in the IDS filed on 2/28/2022.
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 1, as the best construed, Shi et al disclose the circuit as shown on Figures 1-3 comprising:
-controlling quantum gate coupling (page 1, col. 2, last paragraph - page 2, col. 1, first paragraph: "It is urgent to find an extensible control scheme of entangled sideband modes for realizing channel multiplexing quantum communication with high capacity of each channel and low cross talk between two neighboring channels. Here we present a frequency-comb-type control scheme for simultaneous generation of more pairs of EPR entangled sideband modes with arbitrary frequency detuning with respect to the carrier field."), via a quantum circuit ( Figures 1 and 2), by filtering a resonator induced phase gate signal (Figure 2, legend: "The four sideband modes w_,, W_», W_3, and W_, are sent to the receiver station through one frequency multiplexing channel, where after demultiplexing they are respectively distributed to four users.", Figure 3, see Supplementary material: Figure 1, in particular the control for cavity lengths and relative phases, and Supplementary material: Figure 3) from a signal control line that is multiplexed with a plurality of resonator induced phase gate signals ( Figure 2, legend: "At sender station (Alice), four sets of the classical amplitude and phase signals are modulated on sideband modes W,14, Wy, W,3, and wW,,4, and then are independently sent to the receiver station (Bob).", see Figure 3, in particular phase difference (e)-(h) at the first, second, third, and fourth resonances of the OPO). 
Regarding to claims 2-3, see page 3, lines 18-31, and Figure 1. 
Regarding to claim 5, see ( page 4, col. 2, lines 1-5, page 1, col. 1, paragraph 1, page 1, col. 2, last paragraph - page 2, col. 1, first paragraph, Figure 2, legend).
Regarding to claim 6, wherein the method comprising : routing, via a quantum circuit, a signal control line to a filter resonator (Figure 2, legend: "The four sideband modes w_1, W_2, W_s, and w_, are sent to the receiver station through one frequency multiplexing channel, where after demultiplexing they are respectively distributed to four users.", Figure 1), wherein a plurality of resonator induced phase gate signals are multiplexed onto the signal control line (Figure 2, legend: "At sender station (Alice), four sets of the classical amplitude and phase signals are modulated on sideband modes W,4, Wy, W,3, and W,,4, and then are independently sent to the receiver station (Bob).", see Figure 3, in particular phase difference (e)-(h) at the first, second, third, and fourth resonances of the OPO); and coupling, via the quantum circuit, an output of the filter resonator to a resonator induced phase gate (page 1, col. 2, last paragraph - page 2, col. 1, first paragraph: "It is urgent to find an extensible control scheme of entangled sideband modes for realizing channel multiplexing quantum communication with high capacity of each channel and low cross talk between two neighboring channels. Here we present a frequency-comb-type control scheme for simultaneous generation of more pairs of EPR entangled sideband modes with arbitrary frequency detuning with respect to the carrier field.", Figure 2, legend (emphasis added): "The four sideband modes W_,, W_s, W_3, and W_, are sent to the receiver station through one frequency multiplexing channel, where after demultiplexing they are respectively distributed to four users.", Figure 1, legend: "In Sender, different signals are individually encoded on different sidebands. At Receiver, modes (A;, Ao, An) after demultiplexing, these transmitted signals are, respectively, decoded with the help of the other half of corresponding EPR entangled sideband modes by different users (B,, Bo, B,).", Figure 3, see Supplementary material: Figure 1, in particular the control for cavity lengths and relative phases, and Supplementary material: Figure 3).
Regarding to claims 7-9,  see page 3, lines 18-31, Figure 2, page 3, lines 18-29,  Figure 1(b)), and Table 1. 
Regarding to claim 11, see Figure 1, see "Bob", in particular see cascading application of filters, and page 3, last paragraph. 
Regarding to claim 12,  Figure 1, see "Squeezer" and "Bob". 
Regarding to claim 14, see (page 1, col. 1, paragraph 1, page 1, col. 2, last paragraph - page 2, col. 1, first paragraph),
Regarding to claim 15,  wherein a resonator bus coupled to a filter resonator (page 3, col. 1, lines 1-5: "Seven filter cavities resonate with each sideband modes at one of frequencies, respectively, thus a corresponding frequency component is transmitted from a filter cavity.", see Figures 1 and 2, in particular "Quantum channel’), wherein the filter resonator outputs a control tone that drives the resonator bus from a plurality of control tones multiplexed onto a quantum gate control line (Figure 1, legend: "In Sender, different signals are individually encoded on different sidebands. At Receiver, modes (A1, A2, An) after demultiplexing, these transmitted signals are, respectively, decoded with the help of the other half of corresponding EPR entangled sideband modes by different users (B,, Bo, B,).", see Figure 2, in particular "Squeezed Light Source", page 2, col. 1, first paragraph: "The lower sidebands (w_;, W_», W_,) are transmitted to distant receivers after demultiplexing. Then, each receiver demodulates the received signals using the other half of EPR modes held by them, independently.").
Regarding to claims 17-20,  see page 2, col. 1, last line - col. 2, line 4,  Figure 1, see "Squeezer" and "Bob" and  page 3, lines 18-31. 

Allowable Subject Matter
           
          Claims 4, 10 13 and 16 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-further comprising: setting, via the quantum circuit, a bandwidth of the filter resonator by adjusting a coupling capacitance between the filter resonator and the signal control line, wherein the resonator induced phase gate signal is filtered from the signal control line by the filter resonator based on frequency in accordance with the bandwidth as combined in claims 4, 10, 13 and 16.  


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842